Name: 2010/294/: Council Decision of 10Ã May 2010 on the European Capital of Culture event for the year 2014
 Type: Decision
 Subject Matter: construction and town planning;  culture and religion;  Europe
 Date Published: 2010-05-22

 22.5.2010 EN Official Journal of the European Union L 126/24 COUNCIL DECISION of 10 May 2010 on the European Capital of Culture event for the year 2014 (2010/294/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 1622/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community action for the European Capital of Culture event for the years 2007 to 2019 (1), and in particular Article 9(3) thereof, Having regard to the Selection Panel reports of September 2009 regarding the selection process of the European Capitals of Culture in Sweden and Latvia respectively and the positive opinion issued by the European Parliament, Considering that the criteria referred to in Article 4 of Decision No 1622/2006/EC are entirely fulfilled, Having regard to the recommendation from the Commission of the 23 April 2010, HAS ADOPTED THIS DECISION: Sole Article UmeÃ ¥ (Sweden) and Riga (Latvia) are designated as European Capital of Culture 2014. Done at Brussels, 10 May 2010. For the Council The President Ã . GONZÃ LEZ-SINDE REIG (1) OJ L 304, 3.11.2006, p. 1.